Citation Nr: 0723553	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter and son-in-law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2007.  

In July 2007, the undersigned granted the veteran's motion to 
advance this case on the docket pursuant to 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  A July 1987 rating decision denied service connection for 
a left inguinal hernia, the veteran did not perfect an 
appeal.  

2.  In June 2001, the veteran sought to reopen the claim.  

3.  The evidence received subsequent to the July 1987 rating 
decision which denied service connection for a left inguinal 
hernia was either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision that denied entitlement to 
service connection for a left inguinal hernia is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the July 1987 rating decision 
that denied entitlement to service connection for a left 
inguinal hernia is not new and material, and the claim for 
that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The record shows that in an October 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board also notes that the October 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error.  After the 
rating action on appeal was promulgated, the RO did provide 
notice to the claimant in October 2006 regarding what 
information or evidence was needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence would be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service-
connection, § 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 488.  Although the present appeal involves the issue 
of new and material evidence to reopen a claim for service 
connection, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  The information concerning 
disability ratings and effective dates was provided to the 
claimant in a May 2007 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  In order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided specific notice that 
complies with the requirement of Kent v. Nicholson in the 
October 2006 VCAA letter.  Thus, the Board finds that the 
directives of Kent are satisfied. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  As the Board finds 
below, the veteran has not submitted new and material 
evidence to reopen the claim.  There is no requirement that 
additional development be conducted prior to receipt of the 
evidence sufficient to reopen the claim.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.


Analysis

In June 1987, the veteran submitted a claim of entitlement to 
service connection for a left inguinal hernia.  

In a July 1987 rating decision, the RO denied service 
connection for a left inguinal hernia.  The RO determined 
that the service medical records indicated the veteran had a 
left varicocele during service which resolved without 
residual disability.  (A varicocele is a condition manifested 
by abnormal dilation of the veins of the spermatic cord, 
caused by incompetent valves in the internal spermatic vein 
and resulting in impaired drainage of blood into the 
spermatic cord veins when the patient assumes the upright 
position.  Stedman's Medical Dictionary, 1931 (27th ed. 
2000)).  The veteran is service-connected for a left 
varicocele, rated as noncompensable (0 percent) since his 
separation from service in 1946.  

The RO noted that the veteran was seen in June 1987 by a 
private physician at which time the veteran gave a history of 
a left inguinal hernia which he reported occurred between 
1944 and 1946 while on active duty.  A left inguinal hernia 
was diagnosed. The RO found that the service medical records 
were completely negative for treatment for or a diagnosis of 
a left inguinal hernia.  The RO sent the veteran written 
notification of the July 1987 rating action in August 1987.  
The veteran did not appeal the denial of service connection 
for a left inguinal hernia and the decision became final.  

In June 2001, the veteran submitted a claim of entitlement to 
service connection for a hernia.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The pertinent evidence which was of record at the time of the 
July 1987 rating action which denied service connection for a 
left inguinal hernia consists of the service medical records 
and a Medical Certificate, dated in June 1987, from J.B., 
M.D.  

The service medical records were negative as to complaints 
of, diagnosis of or treatment for a left inguinal hernia.  
The report of the May 1946 medical examination indicated that 
a small left varicocele was diagnosed at that time.  

The Medical Certificate dated in June 1987 was prepared by a 
physician who noted the veteran had an inguinal hernia on the 
left side while in the Army from 1944 to 1946.  The diagnosis 
was left inguinal hernia.  

In denying the claim of entitlement to service connection for 
a left inguinal hernia in a July 1987 rating decision, the RO 
found that there was no evidence of record of the presence of 
an inguinal hernia during the veteran's active duty service.  

The pertinent evidence added to the record subsequent to the 
July 1987 rating decision which denied service connection for 
a left inguinal hernia consists of VA and private clinical 
and hospitalization records and a September 2002 statement 
from S.D.S., D.O.

The Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a left inguinal hernia.  The VA and private 
clinical records are mostly devoid of any reference to a left 
inguinal hernia.  However, an August 2006 VA clinical record 
includes the annotation that the veteran had a hernia that 
was stable.  There was no indication in the clinical and/or 
hospitalization records that a currently existing left 
inguinal hernia was present during active duty.  Additional 
evidence, which consists of records of post-service treatment 
that do not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The Board finds that the September 2002 statement from 
S.D.S., D.O. is not new and material.  The doctor wrote that 
he had been treating the veteran for 12 years.  The author 
specifically noted that he had treated the veteran for an 
inguinal hernia "which was a result of a military service 
related injury."  The Board finds this evidence is 
duplicative of the evidence included in the June 1987 Medical 
Certificate which was of record and considered at the time of 
the prior final RO decision in July 1987.  Both documents 
indicated that the veteran had a hernia, which was incurred 
during active duty, but neither document indicates in any way 
the basis for the opinion, other than a self-reported history 
by the veteran.  A veteran's self-reported history of the 
onset of a disability, as recited in medical records, is not 
sufficient to reopen a claim.  Cf. LeShore v. Brown, 8 Vet. 
App. 406 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) [also holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence to support a claim for service 
connection].  

The Board finds that the evidence added to the record 
subsequent to the July 1987 rating decision which denied 
service connection for a left inguinal hernia is either 
duplicative of evidence previously submitted or the evidence, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim.  The Board appreciates the veteran's 
service and his testimony to the effect that he had slipped 
in service and was told at separation that he needed surgery, 
but he wanted to go home.  It is also clear that the veteran 
had a left varicocele in service for which service connection 
has long been established.  There remains no contemporaneous 
medical evidence, however, that an inguinal hernia was 
present until many years after service or that an inguinal 
hernia is in any way related to the varicocele reported in 
service.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a left inguinal hernia.  


ORDER

New and material evidence having not been received, the July 
1987 RO decision, which denied entitlement to service 
connection for a left inguinal hernia, remains final; the 
appeal is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


